Citation Nr: 0112562	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  95-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder attributable to a related disease manifesting itself 
during the appellant's September 1989 Army Reserve periodic 
examination.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Miguel A. Cubano


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served as a member of the United States Army 
Reserve/National Guard from 1975 to 1993, to include a period 
of active duty for training from February 2 to May 17, 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The prior procedural history of this 
case was set forth in the Board's remand dated October 29, 
1998.  Further background details will be provided below in 
the body of this decision.


FINDINGS OF FACT

1.  The appellant did not serve on active duty in a regular 
component of the United States Armed Forces.

2.  The appellant served as a member of the United States 
Army Reserve/National Guard from 1975 to 1993; however, her 
only verified period of active duty for training in the 
Reserves/National Guard was from February 2 to May 17, 1976.

3.  Following her period of active duty for training in 1976, 
the appellant repeatedly participated in inactive duty 
training (e.g., weekend drills and two-week summer camp) as a 
member of the Army Reserve/National Guard.

4.  The appellant received medical treatment for psychotic 
behavior while she was a member of the Army Reserve/National 
Guard between 1975 and 1993, but it is not shown that she 
became disabled in line of duty due to a psychiatric disorder 
while on active duty for training during such service.



CONCLUSION OF LAW

There is no legal entitlement to service connection for an 
acquired psychiatric disorder attributable to a related 
disease manifesting itself during the appellant's September 
1989 Army Reserve periodic examination.  38 U.S.C.A. 
§§ 101(22), (24), 1131 (West 1991); 38 C.F.R. §§ 3.6(a), (c), 
3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The claim seeking entitlement to service connection for a 
psychiatric disorder has been in appellate status before the 
Board since November 1995 when the appellant filed a 
substantive appeal (VA Form 9) in response to a Statement of 
the Case issued in November 1995.  This claim was merged with 
a previously filed appeal involving claims seeking 
entitlement to service connection for varicose veins and 
residuals of a hemorrhoidectomy.  All three claims were 
denied by decision of the Board issued in September 1996.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In April 1998, the Court issued a memorandum 
decision which concluded that the appellant had not achieved 
veteran status for purposes of entitlement to an acquired 
psychiatric disorder incurred or aggravated in her period of 
active duty for training in 1976.  In addition, the Court 
affirmed the Board's decision with respect to the issues of 
service connection for varicose veins and the 
hemorrhoidectomy residuals, but remanded for further 
development and adjudication an inferred issue of whether 
service connection was warranted for a psychotic episode 
during a September 1989 Army Reserve medical examination.  
Judgment of the Court was issued in May 1998.

In its memorandum decision of April 1998, the Court concluded 
that the record on appeal revealed no evidence that the 
appellant was disabled by her psychiatric condition during 
her active duty for training (ADT) in 1976, and thus, she 
never achieved veteran status with respect to her application 
for a psychological disorder incurred in or aggravated during 
that period of ADT.  See Laruan v. West, 11 Vet. App. 80 
(1998) (en banc) (without predicate veteran status there is 
no cognizable claim to be made before VA or the Court under 
title 38).  On this point, the Court, citing Laruan, Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 
78 F.3d 604 (Fed. Cir. 1996 (table), and 38 U.S.C.A. 
§§ 101(2), 101(24) and 1110, stated that in order to obtain 
veteran status based upon a period of ADT or inactive duty 
for training (IDT), the evidence of record must show 
entitlement to service connection by a preponderance of the 
evidence.  However, because the Board concluded in its 
September 1996 decision that the appellant's claim was not 
well grounded, the Court stated that such a determination was 
error because the Board ". . . should have made an initial 
determination as to veteran's status."  [[citation redacted]] 
(emphasis added).  On this point, the Board 
notes that the more restrictive approach to adjudicating 
these types of claims adopted by Laruan and its progeny 
(having the effect of heightening the claimant's burden of 
proving his/her claim under the law and regulations governing 
entitlement to service connection) was not part of the 
Court's caselaw when the Board issued its decision in 
September 1996, and hence, the Board could not have applied 
Laruan when it decided the appellant's appeal at that time.  
Nevertheless, in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), it is 
reasonable to assume that the Court's adoption of the 
"predicate veteran status" test in Laruan will either be 
overturned completely or significantly mollified in the near 
future.  Further details concerning the impact of the VCAA on 
"Laruan-type" cases and the adjudication of this appeal 
will be set forth below in the analysis section.

The Court's memorandum decision of April 1998 went on to 
conclude that a claim for service connection for an acquired 
psychiatric disorder attributable to a related disease 
manifesting itself during the appellant's September 1989 Army 
Reserve periodic examination was reasonably raised.  On this 
point, the Court observed that the appellant's application 
for benefits requested service connection for a "nervous 
disorder" without referring to her 1976 period of ADT.  
Further, the Court observed that the appellant was a member 
of the Army Reserve until 1993 and that her service records 
clearly indicated that she had psychotic events while with 
the Army Reserve in 1985, 1989, and 1991.  Thus, in the 
Court's view, the appellant's application based upon the 1989 
psychotic episode was clearly before the Board.  See Arnesen 
v. Brown, 8 Vet. App. 432, 438 (1995) (VA must liberally 
construe the appellant's submissions and address all issues 
reasonably raised).  In support of this claim, the Court 
noted that Dr. Cubano referenced the appellant's psychotic 
episode during a 1989 Army medical examination and therefore, 
both a disability and a medical nexus were established with 
respect to this episode.  The Court vacated and remanded the 
Board's decision to this extent because the Board had made no 
determination as to whether the 1989 examination was 
undertaken during a period of service, and, if so, the nature 
of that service.  The Court added that if the Board 
determined that the 1989 examination occurred during IDT, a 
further determination would be required regarding whether the 
psychotic episode noted at the time of that examination 
represented an injury or disease.

Finally, the Court concluded that the appellant had not 
achieved veteran status as to any application based upon the 
other psychotic episodes in service because there was no 
medical nexus evidence relating any of these episodes to 
service, no averment by the appellant of having served on 
active duty, nor any evidence sufficient to satisfy the 
requirements of 38 C.F.R. § 3.203(c)(3) to show that the 
appellant ever served on active duty.  Unlike the situation 
surrounding the 1989 Army Reserve medical examination, the 
Court stated that it was not necessary to determine whether 
the appellant was on ADT or IDT to be certain that she had 
not obtained veteran status for these other episodes.

As noted above, the Board remanded this case to the RO in 
October 1998 for further development/readjudication to 
achieve compliance with the Court's memorandum decision.  As 
a result, the RO undertook extensive and exhaustive efforts 
to verify the status (i.e., ADT or IDT) and duration of the 
appellant's military service in the Army Reserve in 1989.  
These development efforts have been thoroughly detailed in 
the supplemental statement of the case issued in May 2000.  
To summarize, the record on appeal reflects that the RO 
contacted the U. S. Army Reserve Personnel Center and Army 
Personnel Command in St. Louis, Missouri, as well as Army 
Regional Support Command at Fort Buchanan, Puerto Rico, and 
was advised by responses and records received from these 
organizations that the appellant had no officially verifiable 
ADT or IDT service during 1989, or for any other periods 
except for the verified period of ADT in 1976.

In addition, the appellant was examined by VA in December 
1998 and diagnosed with bipolar disorder, type II.  The 
examiner concluded upon review of the claims file that the 
symptoms she reported during her 1984 and 1985 psychiatric 
hospitalizations as well as on the 1989 Army Reserve medical 
examination were consistent for the aforementioned bipolar 
diagnosis.

No additional evidence or substantive argument was submitted 
by the appellant or her representative following the Board's 
remand of October 1998.

Analysis

The Court in its memorandum decision of April 1998 concluded 
that under Laruan v. West, 11 Vet. App. 80 (1998) (en banc), 
the appellant never achieved predicate "veteran status" 
with respect to her application for a psychiatric disorder 
incurred in or aggravated during her ADT service in 1976 
because the record on appeal revealed no evidence that she 
became disabled by her psychiatric condition during that 
period of ADT.  However, as noted above, in light of the 
recent changes in the law enacted with the passage of the 
VCAA in November 2000, it is highly likely that Laruan and 
its progeny will be overturned in the near future as there 
exist a basic evident discrepancy with the recently enacted 
legislation.  Under the VCAA, all individuals filing for VA 
benefits, whether they are veterans with full-time active 
duty in the regular Armed Forces or Reservists with only 
ADT/IDT service like the appellant, are "claimants" within 
the meaning of the law and are therefore entitled to a 
merits-level adjudication of their claim.  Hence, the 
standard established in Laruan regarding a threshold finding 
of qualifying veteran status no longer appears valid under 
the VCAA.  The Board will therefore accord the appellant (a 
former Reservist with only a single period of verified ADT in 
1976 and additional periods of unverified IDT thereafter) a 
merits-level review of her claim, and in so doing, she will 
not be required to first establish that she is a "veteran" 
by a preponderance of the evidence before consideration is 
given to whether she is entitled to service connection under 
applicable law and regulations.

As a result of the above, the Board will decide the present 
appeal as to this issue on a different legal basis than was 
articulated by the Court in its memorandum decision and 
adjudicated by the RO in its May 2000 supplemental statement 
of the case.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the Board concludes that 
the appellant will not be prejudiced by further appellate-
level review.  The Board will consider the law and 
regulations governing entitlement to service connection, and 
by adjudicating the claim on the merits instead of requiring 
her to meet the initial threshold evidentiary requirements of 
"veteran status" under the standards set forth in Laruan, 
the Board will accord the appellant a more favorable review 
of her claim.

Applicable law and regulations provide that full-time duty in 
the Armed Forces performed by Reserves for training purposes 
as well as federalized active duty for training by members of 
the National Guard under title 32 is qualifying service for 
VA disability compensation benefits.  38 U.S.C.A. § 101(22), 
(24) (West 1991); 38 C.F.R. § 3.6(a), (c) (2000).

Veterans are entitled to service connection if the facts 
shown by the evidence, establish that a disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  The term 
"veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (2000).  "Service 
connected" means that a disability was incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 C.F.R. § 3.1(k).  "Active military, naval, 
or air service" means active duty, to include any period of 
qualifying ADT, see supra, during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and for any period of IDT during 
which the individual was disabled from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).

As an acquired psychiatric disorder is plainly a disease 
process rather than an injury, only the appellant's 
qualifying period of ADT from February 2 to May 17, 1976, can 
establish a basis to award VA disability compensation 
benefits.  38 C.F.R. § 3.6(a).  The Board will not further 
belabor the issue of whether a psychiatric disorder is a 
disease rather than an injury as it believes it can take 
judicial notice of this universally-recognized medical fact.  
Regarding her ADT service, the Court in its memorandum 
decision of April 1998 concluded that there was no evidence 
that the appellant was disabled by her psychiatric condition 
during ADT service in 1976.

Hence, the only issue that the Court determined remained in 
question was whether the appellant was entitled to service 
connection for an acquired psychiatric disorder attributable 
to a related disease manifesting itself during her September 
1989 Army Reserve periodic examination.  On this matter, the 
Board now concludes that the appellant is not legally 
entitled to service connection because she had no verified 
ADT service in 1989 or anytime thereafter while she was a 
member of the Army Reserve through 1993.  As detailed above, 
service connection based on Reserve/National Guard service 
for a disease is not authorized unless the claimant incurred 
or aggravated such disease in line of duty during a 
qualifying period of ADT.  Service connection based on IDT 
service is warranted only for an injury incurred/aggravated 
in line of duty during such service.  Hence, even though her 
IDT service remains unverified, she would not qualify for 
service connection for a psychiatric disorder based on such 
service in any event.  In this case, the service records and 
other evidence do not verify that she had any potentially 
qualifying ADT-type service in 1989 or thereafter to 
establish a basis to award service-connected disability 
compensation benefits.  As to the matter of verifying 
service, the Court has consistently held that only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  See Venturella v. Gober, 11 Vet. App. 340, 
341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  As 
detailed above, it appears that extensive efforts to verify 
the appellant's service dates did not succeed in establishing 
any verified ADT service other than her 1976 service.

The Board is bound by the applicable law and regulations of 
the Department, 38 U.S.C.A. § 7104(c) (West 1991), as well as 
the precedent decisions of the Court.  Where the law and not 
the evidence is dispositive of the issue before the Board, as 
in this case for the reasons discussed above, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, as there is no legal basis to 
award VA disability compensation benefits under title 38, 
United States Code, for a psychiatric disorder identified on 
a September 1989 Army Reserve medical examination, the appeal 
as to this issue must fail.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the VCAA, no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the amended "duty to notify" and "duty to assist" 
provisions of the VCAA specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  Regarding the "duty to notify," the Board finds 
that its prior remand as well as the RO's development letters 
and statement/supplemental statements of the case furnished 
to the appellant and her representative in connection with 
this claim provided more than sufficient notice of the kind 
of information she would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, as the Board 
has found herein that the claim lacks merit under the law and 
applicable regulations governing entitlement to service 
connection, the Board concludes that there is no reasonable 
possibility that further assistance or development will 
result in a grant of the benefits sought.


ORDER

Service connection for an acquired psychiatric disorder 
attributable to a related disease manifesting itself during 
the appellant's September 1989 Army Reserve periodic 
examination is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

